Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 4, 2016

                                      No. 04-16-00170-CV

                 IN THE INTEREST OF A.B.R. AND P.Y.R., CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-CI-09297
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On June 20, 2016, the day Appellant’s brief was due, we suspended the appellate
timetable to allow the parties to mediate. On July 22, 2016, after the parties could not agree on a
date and time to mediate, we reinstated the appellate timetable and Appellant’s brief was due.
To date, Appellant has not filed either (1) a motion for extension of time to file the brief or (2)
the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal may be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court